Order entered March 29, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00183-CV

                        SANTOS NAVARRO ROSALES, Appellant

                                              V.

         LONE STAR CORRUGATED CONTAINER CORPORATION, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-14021

                                          ORDER
        The clerk’s record in this case is overdue. By letter dated March 5, 2019, we notified

appellant the Dallas County District Clerk informed the Court that the clerk’s record had not

been filed because appellant had not paid for the record.     On March 20, 2019, appellant

responded to our notice and provided proof of payment for the clerk’s record. Accordingly, we

ORDER the Dallas County Clerk to file the clerk’s record in this case within TEN DAYS of the

date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE